DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group III, claims 21-27, and the species “crRNA”, “Cas nuclease”, and the repressor protein “SrpR” in the reply filed on 30 March 2021 is acknowledged. However, it is noted that none of the claims of Group III recite the elected embodiments, and the species election is withdrawn until such time as any of claims 21-27 are amended to recite such species.
Claims 1-20 and 28-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 30 March 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 27 recites “[t]he method of claim 21, wherein the delivery vehicles are to be used in a target cell, such as a bacterial target cell, which does not express the repressor protein.”
The recitation in claim 27 of “such as a bacterial target cell” renders the claim indefinite with regard to whether the use of the recited delivery vehicles is limited to its use in a “bacterial target cell”, or rather, merely includes the use of said delivery vehicles in a bacterial cell. The use of the term “such as” suggests that the recited “bacterial target cell” is exemplary, preferential, or alternatively, required. See M.P.E.P. § 2173.05(d): Description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim. In those instances where it is not clear whether the claimed narrower range is a limitation, a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph should be made. Since in the present case, it is not clear whether the claimed narrower range is a limitation, the claim scope is indefinite in claim 27 is rejected therefore.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-27 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Ginsberg et al. (U.S. Patent Number 6,316,412).
Claim 21 recites a method of producing delivery vehicles comprising:
(i) introducing a genetic circuit into a donor cell expressing a repressor protein, wherein said genetic circuit comprises a nucleic acid of interest under the transcriptional control of a repressor binding sequence recognized by said repressor protein and the repressor protein is not encoded by the genetic circuit; and
(ii) allowing a sufficient amount of time for replication of the genetic circuit of interest and packaging of the genetic circuit into the delivery vehicles.
Ginsberg teaches methods of making expression vectors that comprise a genetic circuit for expression of a maltose-binding protein fusion, referred to in Ginsburg as vectors pH821 and pPR734. Ginsburg teaches that these expression constructs optionally contain the gene coding for the lac repressor gene , and importantly, that if the lac I gene is not present on the expression vector it may be provided in trans by using the bacterial strains expressing the lambda repressor such as JM101, JM105, JM107 and JM109, which are commercially available. See column 26, lines 22-55, or column 27, lines 55-64 for example. Since cells transduced with these vectors are grown and expanded (see column 30 starting at line 5 for example), such a teaching meets the claim requirement to allow a sufficient amount of time for replication, and since the plasmids are necessarily replicated along with the cells as they are grown, such a teaching meets the claim 
Claim 22 recites the method of claim 21 further comprising a step of collecting the delivery vehicles.
Claim 23 recites the method of claim 21, further comprising a step of purifying the delivery vehicles.
Claim 24 recites the method of claim 21, wherein the donor cell is a bacterial donor cell that comprises prophage sequences encoding proteins required in trans for assembly of the genetic circuit into a delivery vehicle.
Claim 25 recites the method of claim 21, wherein the genetic circuit is a phagemid.
Claim 26 recites the method of claim 21, wherein the delivery vehicle is a bacteriophage.
Claim 27 recites the method of claim 21, wherein the delivery vehicles are to be used in a target cell, such as a bacterial target cell, which does not express the repressor protein.
Regarding claims 22-27, Ginsberg teaches that preferred method for forming compositions of their invention directed to the generation of antibody library involves the generation of libraries of Fab molecules by isolating mRNA molecules for heavy and light antibody chains from immunized animals, amplifying the nucleic acids by PCR, and then randomly cloned into lambda phages to generate a library of recombined phage particles. The phages can then be used to infect an expression host such as E. coli. Such a process explicitly anticipates collecting and purifying phages (i.e. a delivery vehicle) that comprise the antibody libraries for use in an E. coli target cell that doesn’t express the repressor protein. 
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Ginsberg et al. (supra).
A description of the invention of claims 21-27 is relied upon as discussed above.
The teachings of Ginsberg are relied upon as discussed above with regard to claim 21. It may be granted that the MBP expression system that discloses the use of a fusion product (i.e. MBP fused to an antibody or fragment thereof) for direct recovery of the fusion protein itself may not require and/or may not be disclosed for use in the method of creating a phage display library also disclosed by Ginsberg as discussed above. To the extent this supposition is granted, one of ordinary skill in the art would nevertheless have considered it obvious to modify the fusion protein expression system of Ginsberg that provides for repression in trans of the MBP expression construct in the transduced E. coli cells taught by Ginsberg in columns 26 and 27 by incorporating the randomized nucleic acids encoding antibodies or fragments thereof in place of MBP cassette for use in the phage creation and display system taught by Ginsberg in column 22. One of ordinary skill in the art would have had a reason to do so, since placing the expression of the randomized nucleic acids encoding antibodies or fragments under the control of a repressor would provide for greater and more precise control of gene expression. Furthermore, since doing so requires nothing more than the express teachings of Ginsberg in combination with standard molecular biology techniques, one of ordinary skill in the art would also have had a reasonable expectation of success in doing so. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Douglas Schultz, PhD whose telephone number is (571)272-0763.  The examiner can normally be reached on M-F 8-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


J. D. SCHULTZ
Primary Examiner
Art Unit 1633



/JAMES D SCHULTZ/            Primary Examiner, Art Unit 1633